Citation Nr: 0733435	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for intervertebral disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing before a 
Member of the Board in January 2005.  

The case was remanded by the Board in October 2005.  


FINDING OF FACT

Intervertebral disc disease was not evident during service or 
until several years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

Intervertebral disc disease was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, January 2004 and 
December 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for intervertebral 
disc disease that, he believes, had its onset as a result of 
his military service.  In testimony before the undersigned, 
he related in his hearing on appeal that he believed that the 
onset of his back disorder was a residual of one of two 
incidents that occurred during service.  These were an 
automobile accident and a fall through a hatch while on board 
ship, both of which were documented in the veteran's service 
medical records.  After review of the record, the Board finds 
insufficient evidence to establish a link between any 
incident in service and the development of the degenerative 
disc disease.  

The evidence of record includes the veteran's service medical 
records that show the two incidents while on active duty that 
the veteran claims to mark the onset of his low back 
disorder.  Those records show that the veteran fell through a 
hatch in August 1964 and was involved in an automobile 
accident in June 1965.  The veteran had complaints of pain in 
several areas following the fall in 1964, including the right 
elbow and knee, and complaints of upper back pain, in the 
scapular region, following the automobile accident in 1965.  
At no time did he complain of pain in the lumbar spine.  
Treatment records from a private facility dated from 1972 to 
1977 show that the veteran had complaints of low back pain 
during that time.  An X-ray study dated in November 1972 
showed intact vertebral bodies and pedicles, with no evidence 
of traumatic changes.  On examination in December 1974, it 
was reported for clinical purposes that the veteran had 
undergone back surgery one and one-half years earlier.  In 
1977, the veteran continued to have complaints of recurrent 
back pain.  VA treatment records, dated in 1998, show that 
the veteran had been treated for complaints of low back pain 
"for years."  

In an attempt to ascertain whether the veteran's low back 
disorder could have been the result of the accidents during 
service the veteran was evaluated by VA in August 2003 and 
November 2005.  The veteran's medical records were reviewed.  
The examiner stated, in a March 2006 addendum, that the 
veteran's low back problems were thought to be unrelated to 
military service.  The examiner explained that there were no 
complaints of back pain on examination for separation from 
service in 1965 and that the veteran had previously dated the 
onset of his difficulties to 1972.  

The veteran believes that the intervertebral disc disease of 
the lumbar spine developed as a result of accidents during 
service.  While he has given sworn testimony to this effect, 
it is noted that he is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence of record shows complaints of upper back 
pain following the automobile accident during service, but no 
indication of low back pain.  X-ray studies in 1972 showed no 
evidence of low back disorder and the record shows that the 
veteran underwent low back surgery some time during 1973.  
There is no medical opinion of record to support the veteran's 
contentions of a relationship with service, and, while it is 
noted that the veteran did not believe that the examiner who 
evaluated his back in 2003 and 2005 conducted a thorough 
evaluation, the record shows that the examiner reviewed the 
medical records and rendered an opinion that was supported by 
reasoned rationale.  Under these circumstances, as there is no 
medical evidence to support a finding that the low back 
disorder is related to service, the claim must be denied.  


ORDER

Service connection for intervertebral disc disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


